Citation Nr: 0302595	
Decision Date: 02/11/03    Archive Date: 02/19/03

DOCKET NO.  95-13 086A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for residuals of 
hysterectomy.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Siobhan Brogdon, Counsel


INTRODUCTION

The veteran had verified active duty service from April 1985 
to December 1985 and from January 1988 to April 1994.

This appeal comes before Department of Veterans Affairs (VA) 
Board of Veterans' Appeals (Board) from a December 1994 
rating decision of the St. Petersburg, Florida Regional 
Office (RO) which denied service connection for residuals of 
hysterectomy. 

The veteran was afforded personal hearings at the RO in 
August 1995 and before the undersigned Member of the Board 
sitting at St. Petersburg, Florida in May 2000; the 
transcripts of which are of record.  

This case was remanded by decisions of the Board dated in 
March 1998 and December 2000.  Development having been 
completed, the case is once again before the signatory Member 
for appropriate disposition.  

In correspondence to the RO dated in July 2002, the veteran 
requests increased ratings for low back, neck and right 
shoulder disorders.  However, these matters are not properly 
before the Board for appellate review and they are referred 
to the RO for appropriate consideration.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the appellant's appeal has been obtained by 
the RO.

2.  The veteran entered service with a history of surgical 
removal of a cystic right ovary and fallopian tube in 1977, 
as well as abdominal adhesions.

3.  Polycystic ovarian disease was not identified at the time 
of examination for entry into service, but was diagnosed 
during active duty. 

4.  The record includes a medical opinion that the veteran's 
polycystic ovarian disease led to a hysterectomy in August 
1986, and that the disorder could well have contributed to 
the development of further abdominal adhesions.  


CONCLUSION OF LAW

Residuals of hysterectomy were incurred in service.  38 
U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 1991 & Supp. 
2002).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran contends that she had a hysterectomy in service 
as the result of a disorder which first developed therein for 
which service connection should be granted.  

Initial Matters: Duty to Assist

Initially, the Board notes that during the pendency of this 
appeal, the Veterans Claims Assistance Act of 2000 (VCAA), 
Pub. L. No. 106-475, 114 Stat. 2096 (2000), was signed into 
law.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 (West 
Supp. 2002).  This liberalizing law is applicable to this 
appeal.  See Karnas v. Derwinski, 1 Vet. App. 308, 312-13 
(1991).  To implement the provisions of the law, the VA 
promulgated regulations published at 66 Fed. Reg. 45,620 
(Aug. 29, 2001) (codified at 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a) (2002)).  The Act and implementing 
regulations essentially eliminate the concept of the well-
grounded claim.  38 U.S.C.A. § 5107(a) (West Supp. 2001); 66 
Fed. Reg. 45,620 (Aug. 29, 2001 (codified as amended at 
38 C.F.R. § 3.102).  They also include an enhanced duty on 
the part of VA to notify a claimant of the information and 
evidence needed to substantiate a claim.  38 U.S.C.A. § 5103 
(West Supp. 2001); 66 Fed. Reg. 45,620 (Aug. 29, 2001) 
(codified at 38 C.F.R. § 3.159(b) (2002)).  In addition, they 
define the obligation of VA with respect to its duty to 
assist the claimant in obtaining evidence.  38 U.S.C.A. 
§ 5103A (West Supp 2001); 66 Fed. Reg. 45,620 (Aug. 29, 2001) 
(codified at 38 C.F.R. § 3.159(c) (2002)). 

Considering the record in light of the duties imposed by the 
VCAA and its implementing regulations, as well as the Board's 
favorable disposition of the issue of service connection for 
residuals of hysterectomy, the Board finds that the new legal 
authority does not prevent the Board from rendering a 
decision in this case, as all notification and development 
action needed to fairly adjudicate the claim has been 
accomplished. 

Pertinent Law and Regulations

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§  1110, 1131 (West 1991 & Supp. 2002); 
38 C.F.R. § 3.303 (2002).  

Service connection requires a finding of a current disability 
that is related to an injury or disease incurred in service.  
Degmetich v. Brown, 104 F.3d 1328, 1332 (Fed. Cir. 1997); 
Rabideau v. Derwinski, 2 Vet. App. 141 (1992).  Service 
connection may be granted for any disease diagnosed after 
discharge, when all of the evidence, including that pertinent 
to service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d) (2002).

Factual background

Upon annual physical examination in December 1985 for 
continuing Navy service, it was noted that the veteran had a 
history of surgical removal of the right ovary and fallopian 
tube after developing a cyst.  She sought treatment in 
February 1986 for complaints for what was noted to be 
persistent and increasing dyspareunia of one month's 
duration.  Upon subsequent gynecology consultation in March 
1986, it was recorded that she had a history of abnormal PAP 
smears, gonorrhea times two, and "RSO"(right salpingectomy 
and oophorectomy) at age 24 or 25 for an ovarian cyst.  It 
was reported that there was minimal reproducible pain on 
examination.  The examiner advised further testing, including 
a barium enema and intravenous pyelogram prior to any 
invasive surgical procedure.  These diagnostic studies were 
accomplished and were noted to be essentially negative in 
April 1986.  In May 1986, it was reported that she had seen 
her local medical doctor who had started her on Maxzide and 
vitamin B, and wanted to follow up with a diagnostic 
laparoscopy.  

The veteran was admitted in June 1986 for diagnostic 
laparoscopy where it was noted that she had chronic right and 
left lower quadrant pain with associated dyspareunia.  It was 
reported that examination of the uterus was entirely 
unremarkable with the exception of reproducible pain on 
pelvic examination with no masses noted.  The veteran 
underwent diagnostic laparoscopy where it was observed that 
the right ovary and tube were surgically absent.  There was a 
tough, banjo-type string adhesion from the right pelvic side 
wall to the cornu of the uterus on the right.  The left tube 
and ovary were involved in a densely adherent complex mass, 
adherent to the left pelvic side wall.  The tube was unable 
to be totally visualized secondary to adhesions.  The left 
ovary was of normal size but was polycystic with numerous 
small cysts on the surface.  Diagnoses following the 
procedure were pelvic adhesive disease, and polycystic left 
ovary.  It was noted that she would return to the clinic in 
two to three weeks' time for a total abdominal hysterectomy 
which she had requested.  In a narrative summary dated in 
August 1986, the laparoscopic findings were reiterated.  Her 
gynecologic history was recited wherein it was related that 
she had been treated twice as an outpatient for gonorrhea, 
which had probably left her with pelvic adhesive disease.  It 
was reported that the veteran requested definitive surgical 
correction of her adhesive disease and was admitted for 
hysterectomy.  The following day, she underwent a 
transabdominal hysterectomy, left salpingo-oophorectomy, 
appendectomy and lysis of adhesions.  She returned to the 
clinic for follow-up in September 1986 where no post surgical 
complications were recorded and hormonal replacement was 
prescribed.  Upon examination for re-enlistment purposes in 
December 1987, it was recorded that the veteran had undergone 
a left oophorectomy and hysterectomy at age 32 for cysts and 
scar tissue.  No subsequent untoward gynecologic complaints 
or findings were recorded in ensuing service medical records, 
to include the separation examination reports dated in 
November 1993 and February 1994.

The postservice record reflects that the veteran underwent 
gynecology examinations in May 1994 and April 1995 which 
noted history of previous operations leading to surgical 
menopause for which hormonal replacement had been 
implemented.  

The veteran presented testimony upon personal hearings on 
appeal in August 1995 and May 2000 to the effect that she 
developed left abdominal pain in service, and had no problems 
with the left ovary prior to entering active duty in 1985.  
She said that there was an eight year span between removal of 
her right ovary and fallopian tube and the development of 
problems on the left side.  She stated that her physicians 
told her at that time that she needed a hysterectomy because 
her left ovary was covered in cysts.  

Records from Mary Immaculate Hospital dated in April 1977 
were received in June 2001 showing that that appellant was 
referred for exploratory laparotomy after the discovery of a 
right adnexal mass which was cystic in nature.  A history of 
severe pelvic inflammatory disease in the past was noted.  On 
physical examination, it was recorded that the left adnexa 
appeared to be normal.  It was reported that on the day 
following admission, the appellant underwent an exploratory 
laparotomy, chromopertubation, dilation and curettage, right 
ovarian cystectomy, right salpingectomy and right 
oophorectomy for pre-operative diagnoses of right adnexal 
mass with secondary infertility.  Postoperatively, it was 
recorded that the veteran additionally had abdominal 
adhesions secondary to chronic pelvic inflammatory disease 
and right hydrosalpinx.  It was noted that the left fallopian 
tube was patent at the time of surgery.   

Undated medical authority pertaining to polycystic ovarian 
disease was received and associated with the claims folder.  

Following development initiated by the Board in August 2002, 
the veteran underwent a gynecology examination, to include a 
medical opinion, in December 2002.  It was indicated that the 
claims folder was reviewed in its entirety.  A comprehensive 
gynecological medical history was recited and the examiner 
provided a detailed opinion which had been solicited by the 
Board's development memorandum.

The examiner found that the veteran had three gynecological 
conditions prior to service, but that the condition leading 
to the hysterectomy during active duty was polycystic ovarian 
disease, which was an independent occurrence.  It was noted 
that although the veteran's history of gonorrhea and prior 
surgery contributed to the pelvic pain which ultimately 
prompted the laparoscopy during active duty, her polycystic 
ovarian disease was first diagnosed in service, as the record 
was silent for this condition until she had the laparoscopy.  
The examiner related that polycystic ovarian disease was not 
diagnosed prior to military service because there was only 
one cyst on the right and the left ovary was normal and cyst 
free with a patent fallopian tube.  The examiner stated that 
while the appellant's pelvic pain syndrome was likely due in 
part to gonorrhea and prior pelvic surgery, as well as 
adhesions that subsequently developed in response thereto, 
her polycystic ovarian disease could also have caused pelvic 
pain and adhesions.  The examiner added that the veteran thus 
had three reasons for adhesions which could not be separated 
with any degree of medical certainty, to include the history 
of gonorrhea, prior history of pelvic surgery and polycystic 
ovarian disease.  It was found that there was no evidence 
that the veteran's pre-existing conditions increased in 
severity during service, and that the new diagnosis of 
polycystic ovarian disease could explain some of her 
inservice symptoms leading to the hysterectomy. 

Legal Analysis

The evidence in this instance reflects that while the veteran 
did undergo surgery in 1977 to remove a right ovarian cyst 
and the fallopian tube, there is no evidence to show that the 
left ovary and fallopian tube were similarly affected.  She 
was also found to have had abdominal adhesions secondary to 
chronic pelvic inflammatory disease at that time, but the 
service medical record reflects no symptomatic condition in 
this regard or other gynecological problems upon annual 
physical examination in December 1985 for continuing Navy 
service.  It is shown that the appellant subsequently began 
to develop persistent and increasing dyspareunia which 
diagnostic laparoscopy in June 1986 revealed to be a 
polycystic process of the left ovary, as well as adhesions 
for which she underwent a hysterectomy in August 1986.  
Careful review of the evidence from that time frame indicates 
no finding of a pre-existing left ovarian cyst.  The post 
service record reflects that when examined for VA 
compensation and pension purposes in December 2002, the 
examiner stated that while the veteran had three 
gynecological conditions prior to service, the condition 
leading to the hysterectomy during active duty was polycystic 
ovarian disease which was first diagnosed in service, and was 
an independent occurrence.  It was noted that the evidence 
indicated that the left ovary was normal and cyst free with a 
patent fallopian tube prior to active duty, as the record was 
silent for this condition until she had the laparoscopy.  The 
examiner added that although the veteran's history of 
gonorrhea and prior surgery contributed to the pelvic pain 
and adhesions which ultimately prompted the laparoscopy 
during active duty, her polycystic ovarian disease could also 
have caused pelvic pain and adhesions.  The examiner went on 
to say that there was no evidence that the any of the 
veteran's pre-existing conditions increased in severity 
during service.  

It is the province of trained health care providers to enter 
conclusions which require medical expertise, such as opinions 
as to diagnosis and causation, Jones v. Brown, 7 Vet. App. 
134, 137 (1994).  In the case, the examiner has reviewed the 
record, provided extensive rationale and has unequivocally 
found that a disease process first manifested in service led 
to veteran's hysterectomy in August 1986.  Under these 
circumstances, the Board resolves any benefit of the doubt in 
favor of the appellant by finding that residuals of 
hysterectomy were incurred in service.  




ORDER

Service connection for residuals of hysterectomy is granted.  




		
	LAWRENCE M. SULLIVAN
	Member, Board of Veterans' Appeals


IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

